Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, claim needs to be redrafted substantially to show exact number of elements included in the claimed device. It cannot be exactly realized as to how many (i.e. number of) elements claim 1 actually includes. Applicant is advised to use sub-paragraphs and indentations and sub-indentations to clearly cite different elements in the claimed device.
Claim 1, line 2: the term “optical fibers” and line 10: the term “an optical fiber” render the claim vague and indefinite since it cannot be realized as to whether the optical fiber (in its singular form) is besides “the optical fibers” (i.e. part of the optical fibers) or is in addition to the optical fibers.
Claim 1, the term “optical cables” at line 9 renders the claim vague and indefinite since it cannot be realized as to 
Claims 2-7 are necessarily rejected since they depend upon rejected base claim.

Claim 1-7 are allowed over prior art of the record.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879